UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: UNASSIGNED
________________________________________________
                                                )
UNITED STATES OF AMERICA,                       )
                                                )
                        Plaintiff,              )
                                                )
      v.                                        )                  Court No. 20-03628
                                                )
AEGIS SECURITY INSURANCE COMPANY,               )
                                                )
                        Defendant.              )
________________________________________________)


                        ANSWER AND AFFIRMATIVE DEFENSES

       Comes now Defendant, Aegis Security Insurance Company (“Aegis”), and by and
through its attorneys answers Plaintiff’s Complaint and asserts the following affirmative
defenses pursuant to the rules of this Court:

       1.     Admits the purpose and nature of Plaintiff’s action. Denies that Aegis is liable to
              Plaintiff for $50,000, or any lesser sum, plus interest.

       2.     Admits.


       3.     Admits.


       4.     Admits.


       5.     Defendant’s answers in paragraphs 1 through 4 are incorporated by reference as
              though fully set forth herein.

       6.     Admits that Plaintiff’s Count I seeks to collect unpaid supplemental duties and
              interest on a continuous bond executed by Aegis, but denies that any
              supplemental duties or interest are due under the continuous bond executed by
              Aegis.


       7.     Admits.


       8.     Admits.
9.    Admits.


10.   Admits.


11.   Admits on the basis of information and belief from the entry documents attached
      as Exhibit B to Plaintiff’s Complaint.


12.   Admits on the basis of information and belief from the entry documents attached
      as Exhibit B to Plaintiff’s Complaint.


13.   Admits as to Exhibits B-1 through B-8 and B-10; denies as to Exhibit B-9 and
      avers that the amount of antidumping duties Linyi Sanshan Import & Export
      Company (“Linyi”) asserted to be owed at the time of entry was $76,203.21 and
      not $76,283.21.


14.   Denies the allegation in Paragraph 14 of Plaintiff’s Complaint for lack of
      information or belief upon which to assert an admission or denial.

15.   Denies the allegation in paragraph 15 of Plaintiff’s Complaint for lack of
      information or belief upon which to assert an admission or denial.

16.   Denies the allegations in paragraph 16 of Plaintiff’s Complaint for lack of
      information or belief upon which to assert an admission or denial.

17.   Admits that the entries liquidated by operation of law on November 4, 2006.


18.   Admits.


19.   Admits that on or about October 3, 2014 and October 31, 2014, almost seven (7)
      years after the entries were deemed liquidated, Customs billed Linyi for the first
      time for each of the entries.


20.   Denies the allegation in paragraph 20 of Plaintiff’s Complaint for lack of
      information or belief upon which to assert an admission or denial.

21.   Denies the allegation in paragraph 21 of Plaintiff’s Complaint for lack of
      information or belief upon which to assert an admission or denial.

22.   Admits.


23.   Admits.
24.   Denies the allegations in paragraph 24 of Plaintiff’s Complaint for lack of
      information or belief upon which to assert an admission or denial.

25.   Denies the allegations in paragraph 25 of Plaintiff’s Complaint for lack of
      information or belief upon which to assert an admission or denial.

26.   Denies the allegations in paragraph 26 of Plaintiff’s Complaint for lack of
      information or belief upon which to assert an admission or denial.

27.   Denies the allegations in paragraph 27 of Plaintiff’s Complaint for lack of
      information or belief upon which to assert an admission or denial.

28.   Denies.


29.   Admits.


30.   Admits.


31.   Admits.


32.   Admits.


33.   Admits.


34.   Admits.


35.   Admits that Aegis has not made any payment; denies that Aegis has any further
      obligation under its bond to pay Plaintiff; denies the remainder of the allegations
      for lack of information or belief upon which to base an admission or denial.


36.   Denies.


                 FIRST AFFIRMATIVE DEFENSE
 STATUTE OF LIMITATIONS 28 U.S.C. 2415(a) BARS COLLECTION UNDER
                         AEGIS’ BOND

1.    The entries liquidated by operation of law on November 4, 2006 at the rate, value,
      and amount of duties asserted by the importer at the time of entry.
2.    No party protested the deemed liquidations and the deemed liquidations became
      “final and conclusive upon all persons (including the United States and any
      officer thereof)” 90 days thereafter under the provisions of 19 U.S.C. § 1514(a).

3.    Customs waited for 7 years and 11 months, until October 2014, after the entries
      were deemed liquidated to bill the importer for any duty.

4.    Customs did not bill Aegis for any duty until January 7, 2015, more than eight (8)
      years after the entries were deemed liquidated.


5.    Plaintiff’s right of action to commence a civil action under the bond for the
      collection of the duties began on November 4, 2006 when the entries were
      deemed liquidated and expired six (6) years thereafter on November 4, 2012
      under the provisions of 28 U.S.C. § 2415(a).



                    SECOND AFFIRMATIVE DEFENSE
       PLAINTIFF’S CLAIM IS BASED UPON AN UNLAWFUL MANUAL
     LIQUIDATION OF ENTRIES PREVIOUSLY DEEMED LIQUIDATED BY
                        OPERATION OF LAW

1.    The entries liquidated by operation of law on November 4, 2006 at the rate, value,
      and amount of duties asserted by the importer at the time of entry.

2.    No party protested the deemed liquidations and the deemed liquidations became
      final 90 days thereafter.

3.    Plaintiff never billed Aegis or Linyi the amount of duties deemed liquidated for
      each of the entries. Compare chart in Paragraph 13 with Exhibits C and D.
      Plaintiff billed Aegis and Linyi seven (7) to eight (8) years later for an amount
      double the duties deemed liquidated on November 4, 2006.

4.    Plaintiff’s Exhibits B.1 through B.12 all indicate that CBP attempted to manually
      liquidate or reliquidate the entries on or after July 14, 2014 in accordance with
      “DOC Msg # 4195304 dated 7/14/14” with the note “R/A Issue bill Dbl ADD – no
      reimb stmt.” This manual liquidation or untimely reliquidation is reflected in the
      bills attached as Plaintiff’s Exhibit C and the bills listed on Plaintiff’s Exhibit D.


5.    An attempted manual liquidation or reliquidation following a liquidation that has
      become final creates no liability against any party. United States v. Cherry Hill
      Textiles, 112 F.3d 1550 (Fed. Cir. 1997).
        WHEREFORE, Defendant, Aegis Security Insurance Company prays for judgment in its

favor and against plaintiff, that Plaintiff take nothing by way of its Complaint against Aegis

Security Insurance Company and for any such other relief that the Court in the premises deems

just.

        Dated: November 25, 2020              Respectfully submitted,

                                              SANDLER, TRAVIS & ROSENBERG, P.A.
                                              601 Montgomery Street, Suite 1208
                                              San Francisco, CA 94111
                                              (415) 490-1401
                                              (415) 378 3374 (Cell)

                                              /S/ T. RANDOLPH FERGUSON
                                              T. RANDOLPH FERGUSON


                                              KING & SPALDING LLP
                                              1700 Pennsylvania Avenue, N.W. Ste. 200
                                              Washington, D.C. 20006
                                              (202) 737-0500

                                              /s/ Jeffrey M. Telep
                                              Jeffrey M. Telep

                                              Counsel to Aegis Security Insurance Company,
                                              Defendant
                                       PROOF OF SERVICE

        I certify under penalty that, pursuant to Rule 5(b)(2)(F) of the Rules of the U.S. Court of

International Trade, on this day of November 25, 2020, I electronically sent the ANSWER TO

COMPLAINT and AFFIRMATIVE DEFENSES to Peter A. Mancuso at peter.a.mancuso@usdoj.gov , in

said action or proceeding.


Executed on this 25 day of November, 2020 at San Francisco, California.

                                                              I certify or declare under
                                                              penalty of perjury that the
                                                              foregoing is true and correct.


                                                              /s/ T. Randolph Ferguson
                                                              T. Randolph Ferguson
